 

Ex. 10.7

 

October 18, 2012

 

aMENDMENT TO ADVISORY SERVICES agreement

 

This shall serve as an amendment to the ADVISORY SERVICES AGREEMENT
(“Agreement”) is made, entered into as of the 16th day of July, 2012 (the
“Effective Date”), by and between TRIG Acquisition 1, Inc. (the “Company”), and
TRIG Capital Group, LLC. (“TCG”).

 

Section 3 shall be amended as follows:

 

(iii) A monthly fee of $7,000.00 shall be paid to the advisor on the last day of
each month for a period of no less than 18 months.

 

  TRIG ACQUISITION 1, INC.       /s/ Robert Lee       Name: Robert Lee      
Title: Chariman       TRIG CAPITAL GROUP, LLC       /s/ A.J. Cervantes      
Name: A.J. Cervantes       Title: Member

 

 

 

